Citation Nr: 1439281	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder, depression, mood disorder, panic disorder, and schizoaffective disorder).


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a borderline personality disorder.

2.  The Veteran has an additional acquired psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, anxiety disorder, and depressive disorder.

3.  The Veteran's current acquired psychiatric disorder is at least as likely as not related to active service.






CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, anxiety disorder, and depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The claim of entitlement to service connection for an acquired psychiatric disorder has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, claimed as general anxiety disorder, bipolar disorder, depression, mood disorder, panic disorder, and schizoaffective disorder.  For the reasons that follow, the Board concludes that service connection for an acquired psychiatric disorder is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

STRs completed at entry to service, dated November 1987, reveal the Veteran completed a Report of Medical History, in which she indicated that she was in good health, and denied having ever experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The accompanying medical examination completed at entry to service indicates the Veteran was normal on psychiatric examination.  There is no notation on her induction examination report of a psychiatric disorder.

July 1988 STRs show complaints of depression and tearfulness.  The examiner provided a diagnostic impression of dysthymia disorder, and ruled out major depression.  The note indicates that adjustment disorder equated to depressed mood.
Hospital records further indicate the Veteran was hospitalized and diagnosed with adjustment disorder with mixed emotional features.  Records reveal the Veteran was referred because of her depression, demonstrated by crying spells, expressions of hopelessness and helplessness.  The records also indicate the Veteran was bored easily and impulsive, and probably had a borderline personality disorder.

In November 2008 VA treatment records, the Veteran was diagnosed with adjustment disorder with depressed mood and substance abuse by history.

December 2008 VA treatment records reflect the Veteran was hospitalized for psychiatric issues, including complaints of depression.  Her discharge summary report diagnosed mood disorder, not otherwise specified (NOS), personality disorder, NOS, and personal stressors, work related stressors and poor coping skills.

December 2008 private treatment records from S.A. diagnose the Veteran with bipolar affective disorder, depressed with possible schizoaffective disorder.  

In a June 2009 VA treatment note, the Veteran was assessed as having a mood disorder, NOS, bipolar disorder by history, schizoaffective disorder by history, and personality disorder, NOS.

In April 2011,  the Veteran underwent a private mental status examination with J.A., a licensed psychologist.  J.A. noted the previous diagnoses of anxiety, bi-polar, depressed mood and schizoaffective disorder.  J.A. also noted that several of these diagnoses were redundant or conflicting.  The Veteran reported a history of hospitalization in service for an acute psychotic breakdown, with erotomania.

On examination, J.A. determined the Veteran had a borderline personality disorder prior to entering into service, but that upon entering into service, had an explosion of pathology, with what J.A. felt was a psychotic break with erotomania and paranoia.  The report indicated the Veteran currently suffered from major depressive disorder, and met the criteria for paranoid schizophrenia with grandiosity.  J.A. noted that although the Veteran had multiple conflicting and redundant diagnoses, she was suffering from a schizoaffective disorder, which included a mood disorder and schizophrenia.

J.A. concluded that the Veteran was severely disturbed by the above disorders, and that they clearly began while she was in the service, with the exception of her borderline personality disorder, which was exacerbated by the military.

In July 2013, the Veteran underwent a VA examination.  The examiner noted a history of personality disorder, NOS, polysubstance dependence, and major depressive disorder, with prominent paranoid and borderline features.  The examiner noted that it was not possible to differentiate which symptoms were attributable to which diagnoses. 

The examiner concluded that the Veteran's primary diagnosis of personality disorder, NOS, with prominent paranoid and borderline features clearly and unmistakably existed prior to service and was considered to have been aggravated beyond its natural progression by her military service.  The examiner noted that the Veteran experienced her first psychiatric hospitalization in service, shortly after an incident of sexual harassment perpetrated by her first sergeant.  Additionally, the examiner determined that the record suggested that the Veteran began to experience a significant decline in interpersonal functioning after that incident, accompanied by heightened interpersonal paranoia and reactivity of mood, and risk-taking behaviors.  Further, the examiner found that her psychosocial functioning shortly following the incident was speculated to have been mildly to moderately impaired.  The examiner acknowledged that the Veteran's diagnostic picture was complicated by an extensive history of substance abuse, but determined that the Veteran's Polysubstance Dependence was not incurred or caused by military service.  

Additionally, the examiner noted the Veteran's previous problems with depression, anxiety, mania/hypomania, and paranoia, but stated that there was no real evidence provided to support the diagnoses of schizoaffective disorder or bipolar disorder.  The examiner stated that the Veteran had never experienced a clinical psychosis and her consistently documented paranoia was better explained by a diagnosis of personality disorder, NOS.  

However, the examiner felt it was clear the Veteran was currently depressed, as evidenced by interpersonal isolation, passive suicidal ideation, amotivation, anergia, feelings of worthlessness, and decreased engagement with previously enjoyed activities.  The examiner felt that the Veteran did meet the criteria for Major Depressive Disorder, recurrent, moderate, but that the condition was not considered to have been incurred or caused by her military service, and was better explained by a number of psychosocial stressors.  Additionally, the previous symptoms of mania/hypomania could not be determined to be the result of clinical mania/hypomania versus the result of the combined effects of alcohol abuse with personality disorder sequelae.  Last, the examiner determined the Veteran's anxiety disorder was secondary to her personality disorder, and did not warrant a separate diagnosis.

In May 2014, the Veteran testified at a Board hearing.  She stated that she began to have psychological issues in service, when she was hospitalized subsequent to a sexual assault by her First Sergeant.  The Veteran stated that subsequent to her hospitalization, she returned to active duty without medication.  She reported that during that time she felt dirty, ashamed and stupid.  She testified that once she returned home after separation from service, she began having panic attacks and anxiety related to fears about being forced to return to service.  She stated that since that time, she has continuously received psychiatric treatment.

The Board notes that developmental defects, such as personality disorders that are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  Thus, generally speaking, a personality disorder cannot be service-connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  VA General Counsel has held that service connection may not be granted for a congenital or developmental defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.

Aside from the personality disorder, the Veteran displayed symptoms in service of depression, and was treated for major depressive disorder after service according to VA and private treatment records, noted above.  The Veteran has also been variously diagnosed and treated for bipolar affective disorder, schizoaffective disorder and anxiety disorder.  The April 2011 report from J.A. indicated the Veteran suffered from major depressive disorder and paranoid schizophrenia with grandiosity, which he concluded began while the Veteran was in service.  The July 2013 VA examiner felt that the Veteran's major depressive disorder was not considered to have been incurred or caused by her military service, and that furthermore the Veteran's symptoms did not warrant a separate diagnosis of anxiety disorder, schizoaffective disorder or bipolar disorder.  However, the VA examiner did determine that the Veteran's various symptoms relating to her psychiatric disorders could not be differentiated, and that the Veteran was first treated for psychiatric problems in service and experienced a decline in interpersonal functioning while in service.  The VA examiner acknowledged that the Veteran's  personality disorder was aggravated in service.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current acquired psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, anxiety disorder, and depressive disorder, is related to service; service connection is warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as schizoaffective disorder, bipolar disorder, anxiety disorder, and depressive disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


